  Case 1:20-mj-01025-PK Document 43 Filed 01/12/21 Page 1 of 2 PageID #: 149




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                          20-MJ-1025 (PK)

ZHU FENG,
       also known as “Johnny Zhu,”
HU JI,
LI MINJUN,
HONGRU JIN,
ZHU YONG,
       also known as “Jason Zhu,”
MICHAEL MCMAHON,
RONG JING and
ZHENG CONGYING,

                     Defendants.

---------------------------X

                                   NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Ellen H. Sise

from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Ellen H. Sise
               United States Attorney’s Office (Criminal Division)
               271-A Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6166
               Email: Ellen.Sise@usdoj.gov
  Case 1:20-mj-01025-PK Document 43 Filed 01/12/21 Page 2 of 2 PageID #: 150




                In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Ellen H. Sise at the email

address set forth above.


Dated:    Brooklyn, New York
          January 12, 2021
                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:     /s/ Ellen H. Sise
                                                   Ellen H. Sise
                                                   Assistant U.S. Attorney

cc:      Clerk of the Court (PK)
